COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE MATTER OF A. J. C., A CHILD,            §              No. 08-21-00090-CV

                       Appellant.                §                Appeal from the

                                                 §               388th District Court

                                                 §            of El Paso County, Texas

                                                 §             (TC# 2019DCM6656)

                                          §
                                      CORRECTED
                                        ORDER

       The Court GRANTS the Appellee’s fourth motion for extension of time within which to

file the brief until December 30, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Celia Villasenor, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before December 30, 2021.

       IT IS SO ORDERED this 1st day of December, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.